ACCEPTED
                                                                                              03-14-00239-CV
                                                                                                      4311837
                                                                                    THIRD COURT OF APPEALS
March 3, 2015                                                                                  AUSTIN, TEXAS
                                                                                        2/27/2015 11:23:46 AM
                                                                                             JEFFREY D. KYLE
                                                                                                       CLERK
                               NO. 03-14-00239-CV
              ____________________________________________________
                                                               RECEIVED IN
                                                         3rd COURT OF APPEALS
                       IN THE THIRD COURT OF APPEALS          AUSTIN, TEXAS
                               AT AUSTIN, TEXAS          2/27/2015 11:23:46 AM
              ____________________________________________________
                                                             JEFFREY D. KYLE
                                                                  Clerk
                               DR. AMBER BROOKS, D.C.,
                                               Appellant,
                                         v.

                         TEXAS MEDICAL BOARD, et al.,
                                                Appellees.
              ____________________________________________________

       On Appeal from the 353rd Judicial District Court of Travis County, Texas
                      The honorable Timothy Sulak presiding
                           Cause No. D-1-GN-13-003617
            ____________________________________________________

                       APPELLEES’ SUPPLEMENTAL BRIEF
               ___________________________________________________

     TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

           Appellees; the Texas Medical Board and, in their official capacities only, Mari

     Robinson (Executive Director), Irvin E. Zeitler, Jr., D.O., and Paulette Southard

     (hereinafter collectively referred to as the “TMB”) respectfully submit the following

     supplemental brief in the captioned appeal.

                   STATEMENT REGARDING ORAL ARGUMENT

           The TMB conditionally requested oral argument on the first page of its

     original brief. The TMB stated in its brief that it does not believe oral argument is
necessary. The TMB wises to clarify that it does reserve the right to participate in

oral argument should it be granted.

                RESPONSE TO APPELLANT’S REPLY BRIEF

      The TMB submits this supplemental brief for the purpose of clarifying two

points raised in the reply brief filed by Appellant, Amber Brooks (“Brooks”) on

August 11, 2014.

      On page 19 of her reply brief, Brooks states that the TMB referred to Tex.

Gov’t Code § 2001.052 in arguing that cease and desist proceedings are not subject

to the Texas Administrative Procedure Act (“APA”) in the first place. See the

TMB’s brief at 14. The TMB intended to refer to Tex. Gov’t Code § 2001.054, not

.052. (The TMB clearly referred to and discussed § 2001.054 on the same page of

its brief to which Brooks refers).

      On page 21 of her reply brief, Brooks states that the TMB cited Tex. Occ.

Code § 151.504(d) in support of its contention that the Veterinary Board’s statute

specifically provides that its cease and desist proceedings are subject to the APA.

See the TMB’s brief at 16. The TMB intended to refer to Veterinary Board rule

575.40(d)(2), which specifically provides that, in cease and desist proceedings, “the

Board may refer the complaint and investigative file to the State Office of

Administrative Hearings for a contested case proceeding (thus subjecting Veterinary

Board cease and desist proceedings to APA procedures).” 22 Tex. Admin. Code §

                                         2
575.40(d)(2). Compare TMB Rule 187.83(e), outlining detailed procedures for

cease and desist proceedings before a TMB panel (and not the contested case

procedures under the APA). 22 Tex. Admin. Code § 187.83(e).

Dated: February 27, 2015

                                   Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   CHARLES E. ROY
                                   First Assistant Attorney General

                                   JAMES E. DAVIS
                                   Deputy Attorney General for Civil Litigation

                                   DAVID A. TALBOT, JR.
                                   Division Chief, Administrative Law
                                   Division

                                   /s/ Ted A. Ross
                                   Ted A. Ross
                                   Assistant Attorney General
                                   State Bar No. 24008890
                                   OFFICE OF THE TEXAS ATTORNEY GENERAL
                                   ADMINISTRATIVE LAW DIVISION
                                   P. O. Box 12548
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 475-4191
                                   Facsimile: (512) 320-0167
                                   Email: ted.ross@texasattorneygeneral.gov
                                   Attorneys for Appellees Texas Medical
                                   Board, et al.




                                      3
                     CERTIFICATE OF COMPLIANCE

       I hereby certify compliance with Texas Rules of Appellate Procedure 9 and
that there are 340 words in this document. Microsoft Word was used to prepare this
filing and calculate the number of words in it.

                                            /s/ Ted A. Ross
                                            Ted A. Ross
                                            Assistant Attorney General




                        CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 27th day of February 2015:

Robert D. Simpson, Of Counsel        Via: Electronic Service and email
Andre D’Souza
Leichter Law Firm, PC
1602 E. 7th Street
Austin, Texas 78702
Email: robert@leichterlaw.com
       andre@leichterlaw.com


                                     /s/ Ted A. Ross
                                     Ted A. Ross
                                     Assistant Attorney General




                                        4